Citation Nr: 0736837	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to February 1, 1994 
for an award of dependency and indemnity compensation.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1985.  He died in January 1988.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
the cause of the veteran's death and assigned a February 1, 
1994 effective date.  

In a January 1997 VA Form 9, appellant requested a personal 
hearing before the Board; she also indicated that she had 
appointed a private attorney to represent her.  In April 
2005, appellant withdrew her request for hearing and informed 
VA that she was no longer represented by the private 
attorney.  See VA Form 119.  

In the January 1997 VA Form 9, appellant also requested that 
full benefits be restored to her and her three children, that 
all penalties imposed on her in connection with her claim be 
waived, and that the RO provide an explanation of benefits 
paid to a funeral home in connection with her husband's 
burial.  Review of the claims folder does not reveal that the 
RO has addressed these issues; therefore, they are REFERRED 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran died in January 1988.  The following month, 
the appellant filed an original application for dependency 
and indemnity compensation.

2.  A February 1988 rating decision denied appellant's claim.

3.  Correspondence from appellant received in December 1988 
constitutes a valid notice of disagreement (NOD).  


CONCLUSION OF LAW

The criteria for an effective date of January 1, 1988 for the 
award of dependency and indemnity compensation have been met.  
38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to an earlier 
effective date for the award of dependency and indemnity 
compensation, which represents a complete grants of the 
benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, there is no need to discuss whether VA has 
complied with its duties to notify and assist found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) 
(2007).  When a claim for dependency and indemnity 
compensation is received within one year of the date of 
death, the appropriate effective date shall be the first day 
of the month in which the death occurred.  38 U.S.C.A. § 
5110(d)(1) (West 2002); 38 C.F.R. § 3.400(c) (2007).  

The veteran died in January 1988.  The appellant filed an 
application for dependency and indemnity compensation that 
was received on February 1, 1988.  See VA Form 21-534.  The 
claim was subsequently denied by means of a February 1988 
rating decision.  In a statement received by the RO on 
December 16, 1988, appellant requested a reevaluation of her 
case by the RO.  Receipt of this correspondence was not 
acknowledged by the RO and nothing further follows.  

The appellant filed a claim to reopen in January 1994, which 
was denied in a May 1994 rating decision.  She filed a timely 
NOD and substantive appeal.  In September 1996, the Board 
remanded the claim for additional development.  Following 
receipt of the additional medical records, the RO granted 
entitlement to dependency and indemnity compensation, 
effective February 1, 1994.  See September 1996 rating 
decision; October 10, 1996 notice letter.  

The appellant contends that the effective date of her award 
should be the date of the veteran's death, as she filed for 
dependency and indemnity compensation in a timely manner 
after his death and if she is entitled to service connection 
now, she should have been at the time of her original claim 
as well.  The appellant also contends that the statement 
received in December 1988 was a timely response to the 
February 1988 denial.  See October 1996 NOD; January 1997 VA 
Form 9; August 1996 VA Form 21-4138.  

A written communication from a claimant expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD.  While no 
special wording is required, the NOD must be in terms which 
can be reasonably construed as disagreement and a desire for 
appellate review.  See 38 C.F.R. § 20.201 (2007).  

In the statement received by the RO in December 1988, the 
appellant specifically requested that the RO "re-evaluate" 
her case, stating that the veteran's records indicate that he 
had high blood pressure during service.  She also stated that 
she felt the veteran had "earned these benefits for his 
children's educational assistance and care."  The Board 
finds that this statement constitutes a valid NOD, as this 
statement can be reasonably construed as an expression of 
dissatisfaction regarding the February 1988 denial of her 
claim.  See id.  

The RO did not take any action on the December 1988 
correspondence and the appellant's claim was subsequently 
treated as a claim to reopen after final adjudication.  As 
the December 1988 correspondence has been found to constitute 
a valid NOD, the effective date of the grant of dependency 
and indemnity compensation should be set according to the 
regulatory provisions concerning original claims for 
dependency and indemnity compensation.  Therefore, as the 
appellant's original claim for dependency and indemnity 
compensation was received in February 1988, which is within 
the year following the veteran's date of death, the 
appropriate effective date shall be January 1, 1988, the 
first day of the month in which the death occurred.  38 
U.S.C.A. § 5110(d)(1) (West 2002); 38 C.F.R. § 3.400(c) 
(2007).  


ORDER

An effective date of January 1, 1988 for an award of 
dependency and indemnity compensation is granted, subject to 
regulations governing the award of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


